      Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 1 of 10

 1   iCommLaw
     Anita Taff-Rice, Esq. (SBN 186039)
 2   1547 Palos Verdes, # 298
     Walnut Creek, CA 94597
 3
     Tel.: (415) 699-7885
 4   Fax: (925) 274-0988
     anita@icommlaw.com
 5   Attorneys for Plaintiff
     JONATHAN FINESTONE
 6
     DOWNEY BRAND LLP
 7   SEAN J. FILIPPINI (SBN 232380)
     sfilippini@downeybrand.com
 8   KELLY M. BREEN (SBN 267715)
     kbreen@downeybrand.com
 9   621 Capitol Mall, 18th Floor
     Sacramento, California 95814
10   Telephone:     916.444.1000
     Facsimile:     916.444.2100
11   Attorneys for Defendants UTILITY
12   TELECOM GROUP, LLC, UTILITY
     TELEPHONE, INC., and JASON MILLS
13

14

15                         UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16

17   JONATHAN FINESTONE,                              Case No. 2:20-cv-00230-TLN-KJN
18                      Plaintiff,                    STIPULATED PROTECTIVE ORDER
19                                                    GOVERNING CONFIDENTIAL
                v.                                    INFORMATION
20   UTILITY TELECOM GROUP, LLC,
     UTILITY TELEPHONE, INC., JASON
21   MILLS, and DOES 1-10,
22                       Defendants.
23
            Plaintiff JONATHAN FINESTONE (“Plaintiff”) and Defendants UTILITY TELECOM
24
     GROUP, LLC, UTILITY TELEPHONE, INC., and JASON MILLS (“Defendants”) by and
25
     through their respective counsel of record submit the following, pursuant to Local Rule 141,
26
     hereby stipulate to the below in connection with discovery, pretrial activities, trial, and post-trial
27
     activities including appeals, in the above captioned case (“Action”). The Parties further
28
                                                        1
                                        STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 2 of 10

 1   acknowledge, as set forth in Section 8, below, that this Stipulated Protective Order does not

 2   entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the

 3   procedures that must be followed and the standards that will be applied when a party seeks

 4   permission from the court to file material under seal.

 5          1.      Scope of “Confidential” Material. Any Party or non-party that produces any

 6   document, item, material, deposition testimony, or information (collectively, “material”) during

 7   discovery in this Action may designate as Confidential material that has not been made public by

 8   the disclosing party and that the disclosing party reasonably and in good faith believes constitutes,

 9   contains, reveals, or relates to confidential research, development, process, operational, technical,

10   financial, commercial, or marketing information of the designating party. Material considered

11   Customer Proprietary Network Information within the meaning of 47 U.S.C. § 222 shall be

12   treated as Confidential hereunder, whether so designated or not.

13          2.      Designation of “Confidential” Material. A Party or non-party that produces

14   material in discovery in this Action may designate it as Confidential by stamping or otherwise

15   marking it “CONFIDENTIAL” or the equivalent, in a manner that will not interfere with the

16   legibility of the document. Any Party designating material as Confidential shall not designate the

17   entirety of the material as confidential except on a good faith belief that every part of the material

18   is entitled to Confidential designation. If the entirety of the material is not entitled to Confidential

19   designation, the producing Party shall mark only portions or pages entitled to Confidential

20   designation and shall produce the remainder of the document as public. If any Party or non-party
21   inadvertently discloses material which that party deems entitled to designation as Confidential,

22   but which that party did not so designate, such party shall promptly (but no later than 15 business

23   days), upon discovery of such non-designation, inform counsel of record in the Action in writing

24   about the non-designation and the proper Confidential designation. Counsel of record, upon

25   receiving such notice, shall thereafter treat the material as Confidential as if designated pursuant

26   to this Stipulated Protective Order. To the extent that, prior to such notice, a Party or counsel of
27   record may have disclosed such material to those other than persons authorized pursuant to this

28   Stipulated Protective Order, the Party or counsel shall not be deemed to have violated this
                                                        2
                                        STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 3 of 10

 1   Stipulated Protective Order in any respect, but shall make every good-faith effort to retrieve the

 2   material promptly from such persons, and to limit any further disclosure pursuant to this

 3   Stipulated Protective Order.

 4          3.        Challenge to Designations. A receiving Party may challenge a producing Party’s

 5   or non-party’s designation of material at any time. Any receiving Party disagreeing with a

 6   Confidential Material designation may request in writing that the producing Party or non-party

 7   change the designation of a portion or all of the material. Pursuant to Local Rule 251(b), the

 8   Parties shall attempt to resolve each challenge in good faith by conferring directly within ten (10)

 9   business days after receipt of that request. If the Parties are unable to reach agreement within this

10   ten (10) business day time-frame, it shall be the obligation of the producing Party or non-party to

11   file and serve an appropriate motion to the United States District Court for the Eastern District of

12   California (the “Court”), no later than five (5) business days after the conclusion of the ten (10)

13   business day period, requesting the Court to retain confidentiality under Local Rule 140 (and in

14   compliance with Local Rule 141, if applicable). If such a motion is timely filed, the disputed

15   material shall be treated as Confidential under the terms of this Protective Order until the Court

16   rules on the motion. If the producing Party or non-party fails timely to file such a motion, the

17   disputed material shall lose its designation as Confidential and shall not thereafter be treated as

18   Confidential in accordance with this Stipulated Protective Order. In connection with a motion

19   filed under this provision, the producing Party or non-party shall bear the burden of establishing

20   that the disputed material should be treated as Confidential.
21          4.        Restrictions on Use of Confidential Material. Material produced in response to

22   discovery requests in this Action and designated Confidential shall be used and disclosed solely

23   in connection with the Action and shall not be used or disclosed in connection with any other

24   litigation or for any business, commercial, competitive, personal, or other purpose.

25          5.        Access to Confidential Material. Material designated as Confidential shall be

26   maintained in confidence by the Parties to this Action and their respective counsel of record
27   solely for the uses as provided in Paragraph 4 of this Order and shall not be disclosed to any

28   person except:
                                                      3
                                       STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 4 of 10

 1                 a.        The Court and its officers;

 2                 b.        Those Parties to this Action or officers, directors, members, and/or

 3                 employees of Parties to this Action who have a legitimate need to see such

 4                 information in conjunction with the litigation of this Action;

 5                 c.        Plaintiff’s counsel of record in the Action, and employees of his counsel of

 6                 record;

 7                 d.        Defendants’ counsel of record in the Action, and employees of their

 8                 counsel of record;

 9                 e.        Persons not employees of Plaintiff’s counsel of record or Defendant’s

10                 counsel of record who are expressly retained to assist any of them in connection

11                 with the Action including, but not limited to, litigation support professionals,

12                 independent auditors, accountants, statisticians, economists, and other designated

13                 experts, and the employees of such persons.

14                 f.        Witnesses, prospective witnesses, or deponents, examined for the purposes

15                 of this Action, provided, however, that no such witness shall be allowed to retain

16                 possession of Confidential Material he is not otherwise entitled to possess under

17                 this Stipulated Protective Order after the completion of his testimony;

18                 g.        Court reporters and videographers; and

19                 h.        Other persons as ordered by the Court

20                           Prior to disclosure of Confidential Material to any such person in
21                 subsections (b) to (f) must agree to be bound by the terms of this Stipulated

22                 Protective Order by signing the Certificate of Acknowledgment, attached hereto as

23                 Exhibit A and returning the signed Certificate to opposing counsel;

24          6.     Copies and Summaries. Any person who obtains access to material designated

25   as Confidential under this Stipulated Protective Order shall not make copies, abstracts, extracts,

26   analyses, summaries, or other reproductions which contain, reflect, or disclose the material,
27   except for use in the Action in which the material was produced. Each such copy, abstract,

28   extract, analysis, summary, or other reproduction which contains, reflects or discloses the
                                                       4
                                        STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 5 of 10

 1   material, is to be treated as Confidential in accordance with the provisions of this Stipulated

 2   Protective Order.

 3          7.      Maintenance of Confidential Material. All Confidential Material shall be stored

 4   under the direct control of counsel of record or such other persons who are authorized to have

 5   access to such material pursuant to Paragraph 5 hereof. The authorized person storing the

 6   Confidential Material shall be responsible for preventing any disclosure of such material in his

 7   possession, except in accordance with the terms of this Stipulated Protective Order.

 8          8.      Filing Confidential Material.          If a Party wishes to file with the Court

 9   Confidential Material, or the content and substance thereof, the Party must file the submission

10   under seal with the Court pursuant to the Court’s rules for filing sealed items. A Party that seeks

11   to file under seal any Protected Material must comply with Local Rule 141. Protected Material

12   may only be filed under seal pursuant to a court order authorizing the sealing of the specific

13   Protected Material at issue. Pursuant to Local Rule 141, a sealing order will issue only upon a

14   request establishing that the Protected Material at issue is privileged, protectable as a trade secret,

15   or otherwise entitled to protection under the law. The Parties will attempt to file unsealed as

16   much of a pleading, motion, or other document as they reasonably can.

17          9.      No Prior Judicial Determination.            This Order is entered based on the

18   representations and agreements of the Parties and for the purpose of facilitating discovery.

19   Nothing herein shall be construed or presented as a judicial determination that any material

20   designated as Confidential by counsel or the Parties is entitled to protection under Rule 26(c) of
21   the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a

22   specific document or issue.

23          10.     Additional Protective Orders. This Stipulated Protective Order shall be without

24   prejudice to the right of the Parties or non-parties to present a motion to the Court for a separate

25   protective order as to any particular material, including restrictions differing from those as

26   specified herein. This Stipulated Protective Order shall not be deemed to prejudice the Parties or
27   non-parties in any way in any future application for modification or vacation of this Stipulated

28   Protective Order.
                                                       5
                                        STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 6 of 10

 1          11.     Production of Privileged Documents. The production of any material that would

 2   be protected from disclosure pursuant to the attorney-client privilege, the work product doctrine,

 3   or any other relevant privilege does not constitute a waiver of the applicable privilege or doctrine.

 4   If a Party or a non-party produces any such material, the recipient agrees, upon demonstration of

 5   a good faith basis for asserting that the material is subject to a privilege, the receiving party will

 6   promptly return all copies of the material in the recipient’s possession, delete any versions of the

 7   material on any database that the recipient’s maintains, and make no use of the material. Nothing

 8   contained herein will limit or otherwise waive the rights and obligations of the Parties and non-

 9   parties under Rule 502 of the Federal Rules of Evidence.

10          12.     Depositions. Deposition transcripts or portions thereof may be designated as

11   “CONFIDENTIAL” either: (i) by captioned, written notice to the reporter and all counsel of

12   record, when or before the testimony is recorded, in which case the transcript of the designated

13   testimony shall be bound in a separate volume and marked by the reporter, as the designating

14   Party or non-party may direct, or (ii) by captioned, written notice to the reporter and all counsel of

15   record, given within ten (10) business days after the reporter sends written notice that the

16   transcript is available for review, in which case all counsel receiving such notice shall be

17   responsible for marking the copies of the designated transcript or portion thereof in their

18   possession or control as directed by the designating party. Pending expiration of the ten (10)

19   business days, the Parties shall treat any deposition transcript as if it had been designated

20   “CONFIDENTIAL” as directed by the designating Party or non-party. Where testimony is
21   designated at a deposition, the designating Party or non-party may exclude from the deposition all

22   persons other than those to whom the Confidential Material, including the content and substance

23   thereof, may be disclosed under Paragraph 5 of this Order. Counsel for any Party may mark

24   Confidential Material as a deposition exhibit and examine any witness thereon, provided they

25   designate the exhibit and related transcript pages as “CONFIDENTIAL.”

26          13.     Third Party Requests for Production. Should a Party receive a request from any
27   government authority or other third party for compulsory or voluntary production of material that

28   the receiving Party contends applies to any Confidential Material, including the content and
                                                       6
                                        STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 7 of 10

 1   substance thereof, the other Party or a non-party has produced in discovery regarding this Action,

 2   the receiving Party shall:     (i) first respond by setting forward the existence of this Order;

 3   (ii) notify the producing Party or non-party in writing of the request within two (2) business days

 4   of receipt of the request, and (iii) absent consent of the producing Party or non-party disclose the

 5   Confidential Material only to the extent it is compelled to do so by a court, arbitration tribunal or

 6   regulatory authority, and any such disclosure shall be subject to the terms of Paragraph 14 of this

 7   Order.

 8            14.   Compelled Production. Should a court or other authority, with the requisite

 9   jurisdiction and power to do so, order or otherwise seek to compel a Party to produce Confidential

10   Material the other Party or a non-party has produced in discovery in connection with this Action,

11   the receiving Party (i) will notify the producing Party or non-party in writing within two (2)

12   business days of receipt of the order, and (ii) will not comply with any such order before the close

13   of business on the last day for compliance with the order, so as to allow the producing Party or

14   non-party a reasonable amount of time to object to and/or challenge the production, before this

15   Court, the court issuing the order, or other authority.

16            15.   Use of Confidential Material at Trial. Nothing in this Order shall be construed

17   to affect the use of any material at any trial or hearing. A Party that intends to present or that

18   anticipates that another Party may present at a hearing or trial Confidential Material, or the

19   substance thereof, shall bring that issue to the Court’s, Parties’, and any producing non-party’s

20   attention by motion or in a pretrial memorandum without disclosing the Confidential Material.
21   The Court may thereafter make such orders as necessary to govern the use of such material at

22   trial.

23            16.   Disposition of Confidential Material After the Action. Upon the earlier of (i) a

24   final non-appealable adjudication of the Action, (ii) a resolution of this Action through settlement,

25   or (iii) at such time as is otherwise agreed in writing by the Parties hereto, counsel for the Parties

26   or their designees, shall either (i) assemble and return all documents, items, materials, deposition
27   transcripts, or information designated as Confidential Material and all copies of same to the Party

28   or non-party producing such materials, and shall certify the return thereof; or (ii) destroy all such
                                                       7
                                        STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 8 of 10

 1   materials and provide a written certificate of such destruction to the Party or non-party producing

 2   such materials.

 3          17.        Submission to the Court. The Parties agree to submit this Stipulated Protective

 4   Order for entry by the Court. The Parties agree to be bound by its terms with respect to disputes

 5   arising after its submission to the Court and subsequent to entry by the Court. This Order will not

 6   be construed to modify the application of the local civil rules. This Order can only be modified

 7   by order of the Court.

 8          18.        No Waiver of Rights. This Stipulated Protective Order shall not be deemed a

 9   waiver of:

10                     a.     Any Party’s or non-party’s right to object to any discovery request on any

11                     ground;

12                     b.     Any Party’s right to seek an order compelling discovery with respect to any

13                     discovery request;

14                     c.     Any Party’s right to object to the admission of any evidence on any

15                     ground;

16                     d.     Any Party’s right to use its own materials with complete discretion; or

17                     e.     Any Party’s or non-party’s right to move the Court to amend any portion of

18                     this Stipulated Protective Order.

19          19.        Duration. This Stipulated Protective Order shall survive the final termination of

20   the Action to the extent necessary to effect its terms, provisions, and requirements.
21          20.        Remedies. This Protective Order will be enforced by the sanctions set forth in

22   Rule 37(b) of the Federal Rules of Civil Procedure and any other sanctions as may be available to

23   the presiding judge, including the power to hold Parties or other violators of this Protective Order

24   in contempt. All other remedies available to any person injured by a violation of this Protective

25   Order are fully reserved.

26          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
27

28
                                                           8
                                            STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 9 of 10

 1

 2
     DATED: July 6, 2020                          iCommLaw
 3

 4
                                                  By: /s/Anita Taff-Rice
 5
                                                                       Anita Taff-Rice
 6                                                         Attorney for JONATHAN FINESTONE
 7

 8                                                DOWNEY BRAND LLP
 9

10                                                By: /s/Kelly Breen
11                                                Attorneys for Defendants Attorneys for UTILITY
12                                                TELECOM GROUP, LLC, UTILITY TELEPHONE,
                                                  INC., and JASON MILLS
13

14
                                                    ORDER
15
                The court has reviewed the parties’ stipulated protective order, and GRANTS the request
16
     subject to the following clarification. This court’s Local Rules indicate that once this action is
17
     closed, “unless otherwise ordered, the court will not retain jurisdiction over enforcement of the
18
     terms of any protective order filed in that action.” L.R. 141.1(f). Courts in the district generally
19
     do not agree to retain jurisdiction after closure of the case, and the court will not do so here. See,
20
     e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal. Feb. 03, 2017).
21

22
     Dated: July 8, 2020
23

24
     fine.230
25

26
27

28
                                                       9
                                         STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00230-TLN-KJN Document 9 Filed 07/08/20 Page 10 of 10

 1                                                 EXHIBIT A
 2                           CERTIFICATE OF ACKNOWLEDGMENT OF
 3                              STIPULATED PROTECTIVE ORDER

 4   I declare that:

 5           I have been provided a copy of and have read the Stipulated Protective Order Governing
 6   Confidential Information (“Stipulated Protective Order”), entered in the case of Jonathan
 7
     Finestone v. Utility Telecom Group, LLC, Utility Telephone, Inc., Jason Mills, and Does 1-10,
 8
     Case No. 2:20-cv-00230-TLN-KHN (E.D. Cal.). I agree to abide by the Stipulated Protective
 9
     Order and not reveal or otherwise communicate to anyone or use any of the information
10

11   designated as “Confidential” that is disclosed to me except in accordance with the terms of such

12   Order. I acknowledge that any violation of the Stipulated Protective Order may be punishable for

13   contempt of court or result in civil liability, or both.
14

15
     DATED: ____________________                     ___________________________________
16                                                   Signature of Declarant
17
                                                     ____________________________________
18
                                                     Printed Name
19

20                                                   ____________________________________
                                                     Street Address
21

22
                                                     ____________________________________
23                                                   City/State/Zip

24
                                                     ____________________________________
25                                                   Telephone Number
26
27

28
                                                        10
                                         STIPULATED PROTECTIVE ORDER
